DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, line 12, please amend “equal to the result” to recite “equal to a result”;
In claim 11, line 7, please amend “equal to the result” to recite “equal to a result”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11-17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREENBERG, US 2018/0285546 in view of AZPITARTE, EP 3,203,444 (cited in IDS).
Re claims 1 and 3:
GREENBERG teaches a method for providing proof of presence at a predefined location, wherein the method comprises:
Performing an initializing action during which initialization data of a digital device are transmitted to a server [0005] [0037] [0051], the digital device being installed at the predefined location [0299] [0310] [Figure 1A], the digital device being provided with a screen able to display indicia [Figure 1A], the initialization data comprising:
A start index [0051],
At least one computational parameter [0052],
A datum on refresh frequency [0051], then
Performing a computing action in which the digital device iteratively computes, at the refresh frequency, a time index, the time index being equal to the result of an operation based on the at least one computation parameter and on the start index [0051], then
Displaying a validation code on the screen of the digital device, the validation code comprising the computed time index [0035], then
Validating a presence at the predefined location, comprising:
Scanning the validation code displayed on the screen of the digital device by a communication terminal [0291], the
Transmitting, by the communication terminal to the server, the time index obtained from the scanned validation code [0291].
GREENBERG does not teach that the validation code is a matrix barcode.
AZPITARTE teaches a method for providing proof of presence at a predefined location, wherein a digital device installed at the predefined location includes a display screen configured to display a validation matrix barcode [0044] [0045] [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of AZPIRARTE in the method of GREENBERG such that the validation code includes a matrix barcode for the purpose of accommodating more information in the validation code and reduce the amount of display area required to display the information.
Re claim 6:
GREENBERG, in view of AZPIRARTE, teaches the method for providing proof of presence according to claim 1, wherein at least one selected from the group consisting of the start index and the at least one computational parameter is defined randomly by the digital device [0318].
Re claim 11:
GREENBERG teaches a digital device comprising a screen able to display a dynamic code, a power storage means and hardware and software configured to:
Randomly generate at least one computational parameter and a start index [0052], and
Iteratively compute, at a refresh frequency, a time index, the time index being equal to a result of an operation based on the at least one computational parameter on a time index computed in a preceding iteration, an initial value of the time index being equal to the start index [0051] [0052].
GREENBERG does not teach that the validation code is a matrix barcode.
AZPITARTE teaches a method for providing proof of presence at a predefined location, wherein a digital device installed at the predefined location includes a display screen configured to display a validation matrix barcode.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of AZPIRARTE in the method of GREENBERG such that the validation code includes a matrix barcode for the purpose of accommodating more information in the validation code and reduce the amount of display area required to display the information.
Re claim 12:
GREENBERG, in view of AZPITARTE, teaches the digital device according to claim 11, comprising a display device utilizing electronic ink (ePaper [0096]).
Re claim 13:
GREENBERG, in view of AZPITARTE, teaches the digital device according to claim 11, comprising means for generating electrical power [0132] [0133].
Re claim 15:
GREENBERG, in view of AZPITARTE, teaches a system for providing proofs of presence, comprising a server, a digital device provided with a screen able to display a dynamic matrix barcode, the digital device and the server comprising hardware and software configured to implement the method for providing proof of presence according to claim 1 [0170] [0171] [Figures 6-9].
Re claims 16-17:
GREENBERG, in view of AZPITARTE, teaches a non-transitory computer readable data storage medium on which is stored a computer program comprising program code instructions for implementing the method for providing proof of presence according to claim 1, wherein said program is run on a computer [0007] [0034] [0039] [0044][0170] [0171] [Figures 6-9].
Re claim 18: 
GREENBERG teaches the method for providing proof of presence according to claim 1, wherein the communication terminal is a smartphone [0160].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREENBERG, US 2018/0285546 in view of in view of AZPITARTE, EP 3,203,444, as applied in claim 1, and further in view of GENEVOIS, EP 2747444 (cited in IDS).
Re claim 2:
GREENBERG, in view of AZPIRARTE, teaches the method for providing proof of presence according to claim 1, but does not teach the validation matrix barcode further comprises a computer address of the server.
GENEVOIS teaches a validation barcode comprising a computer address of a server [0008]-[0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of GENEVOIS in the method of GREENBERG, in view of AZPITARTE, such that the validation barcode comprises a computer address of the server for the purpose of facilitating connection of the communication terminal with the server.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREENBERG, US 2018/0285546 in view of in view of AZPITARTE, EP 3,203,444, as applied in claim 11, and further in view of LITTLE et al, US 2008/0011827.
Re claim 14:
GREENBERG, in view of AZPITARTE, teaches a digital device according to claim 11, comprising fastening means intended to interact with a holder, the fastening means being configured so that manipulation of the fastening means with a view to detaching the digital device from the holder.
GREENBERG does not teach the detaching of the digital device from the holder results in a disconnection of the power storage means.
LITTLE teaches a digital device configured such that removal of the digital device casing results in disconnection of the digital device power supply [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of LITTLE in the device of GREENBERG such that the detachment of the digital device from the holder results in a disconnection of the power storage means for the purpose of securing the device against tampering by clearing volatile memory of the device (LITTLE [0025]).

Allowable Subject Matter
Claims 4-5, 7-10, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876